Citation Nr: 0500991	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  02-16 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a disability 
claimed as right-sided numbness, including due to undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to 
November 1991.  He served in Southwest Asia during the 
Persian Gulf War from December 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) No. Little Rock, Arkansas, Regional 
Office (RO).

A video conference hearing was held in May 2004, before the 
undersigned Acting Veterans Law Judge sitting in Washington, 
DC, who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) notice must be consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The Board finds that the 
October 2001 letter regarding right-side numbness, and the 
February 2002 letter regarding PTSD, issued by the RO are 
inadequate for VCAA notice purposes.  Specifically, they do 
not notify the veteran of the requirements to establish a 
claim of service connection for an undiagnosed illness or for 
PTSD.  


The Act and the regulations implementing it essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim if there is a reasonable possibility 
that such assistance would aid in substantiating the claim.  
They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  In addition, VA is required to request the 
claimant to submit any pertinent evidence in the claimant's 
possession.

The Board is of the opinion that further development of the 
record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to his 
claim.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic." When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b). Service connection may also be granted 
for a disease initially diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. §3.303(d).

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the "Veterans' 
Benefits Improvements Act of 1994," Public Law 103-446. That 
statute, in part, added a new section 1117 to Title 38, 
United States Code. Section 1117 authorized VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War. In establishing the presumptive period, the Secretary 
was to review any credible scientific or medical evidence, 
the historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non- 
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid. In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War. In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001. This extension of the presumptive period was adopted as 
a final rule in March 1998, and on October 21, 1998, Public 
Law 105-277, §1602(a)(1) added 38 U.S.C. § 1118, which 
codified the presumption of service connection for an 
undiagnosed illness.

In November 2001, VA issued an interim final rule that 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006. This interim rule 
became effective November 9, 2001.

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001." This 
legislation amended various provisions of 38 U.S.C. §§ 1117, 
1118, including a complete revision of § 1117(a), which now 
provides as follows:

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest- (A) during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).

(2) For purposes of this subsection, the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): (A) An undiagnosed illness. (B) A medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms. (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following: (1) Fatigue. (2) 
Unexplained rashes or other dermatological signs or symptoms. 
(3) Headache. (4) Muscle pain. (5) Joint pain. (6) 
Neurological signs and symptoms. (7) Neuropsychological signs 
or symptoms. (8) Signs or symptoms involving the upper or 
lower respiratory system. (9) Sleep disturbances. (10) 
Gastrointestinal signs or symptoms. (11) Cardiovascular signs 
or symptoms. (12) Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness. The effective date 
of all of the cited amendments is March 1, 2002. See 66 Fed. 
Reg. 56,614, 56,615 (Nov. 9, 2001) (codified at 38 C.F.R. § 
3.317(a)(1)(i) (2002)).

In June 2003, 38 C.F.R. § 3.317 was amended to reflect the 
changes in § 1117. In pertinent part, the changes expanded 
the definition of "qualifying chronic disability" (for 
service connection) to include not only a disability 
resulting from an undiagnosed illness as stated in prior law, 
but also any diagnosed illness that the Secretary determines 
in regulations warrants a presumption of service-connection 
under 38 U.S.C.A. 1117(d). See 68 Fed. Reg. 34539, 34540 
(2003) (to be codified at 38 C.F.R. § 3.17).

Regulation 38 C.F.R. § 3.317 was also amended to expand the 
definition of "qualifying chronic disability" to include a 
"medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms." 
This rulemaking was meant to clarify this category of 
illnesses by defining the term "medically unexplained chronic 
multisymptom illness" in new § 3.317(a)(2)(ii) to mean "a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities." Also, "Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically 
unexplained." See 68 Fed. Reg. 34539, 34540 (2003) (to be 
codified at 38 C.F.R. § 3.17).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In light of the foregoing, the medical evidence of record is 
conflicting with respect to the veteran's claimed right-sided 
numbness disability.  According to a June 2002 VA 
neurological examination report, the examiner was unable to 
diagnose a neurological disability.  In contrast, is evidence 
of neurologic disorders.  Included in the private clinical 
records submitted in November 2004 is a magnetic resonance 
imaging (MRI) report of the cervical spine dated in December 
2002.  The report shows a diagnosis of disc protrusion at the 
C5-C6 level.  Furthermore, in May 2004, the Board received a 
statement from a private physician, Dr. Piediscalzi of Stone 
County Medical Center.  The physician reported that the 
veteran received medical care for ankle and feet numbness.  
The doctor also referred to treatment by the veteran's 
private physician and the VA.  Included in the records 
submitted by the veteran in November 2004 are records from 
the Stone County Medical Center; however, it is not clear if 
these records are complete.  The Board finds that the RO 
should attempt to obtain the veteran's complete private 
medical records including those from his private physician, 
Dr. Piediscalzi, and the Stone County Medical Center.  A 
December 2002 VA treatment note (received as part of the 
evidence in November 2004) shows a diagnosis of myofascial 
pain syndrome.

Therefore, the Board finds that a VA neurologic examination 
of the veteran is necessary in order to determine whether the 
veteran has a disorder manifested by right-side numbness due 
to a diagnosed or undiagnosed disorder.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994))]; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2004).

In the present case, the veteran has been diagnosed with PTSD 
but there has been no verification that an in-service 
stressor occurred.  The Board notes that the veteran does not 
allege combat participation and the veteran's service records 
do not reflect receipt of medals or decorations that 
specifically denote combat with the enemy. 

The Board notes that the U.S. Armed Services Center for 
Research of Unit Records (CURR), formerly the U.S. Army and 
Joint Services Environmental Support Group (ESG), has not 
been contacted to research the veteran's alleged service 
stressors.  The Board finds that an attempt should be made in 
this regard; before this, however, the RO should request a 
comprehensive statement from the veteran containing as much 
detail as possible regarding each of the alleged stressors.  
See Zarycki v. Brown, 6 Vet. App. 91 (1993).

The veteran's has described three stressful events.  First, 
as a tank mechanic, he was required to go to the battlefield, 
after the fighting had stopped, in order to salvage damaged 
tanks.  Second, he reported a specific incident where his 
unit was subjected to SCUD attacks.  

Third, the veteran has reported a stressful event that 
occurred during his military service when a fellow service 
member was found dead after an apparent suicide.  He was one 
of the first to find her decomposed body in the desert.  In 
the denial of this claim on the merits in the July 2003 
statement of the case, the RO indicated that this was not a 
verifiable stressor.  The RO should ask the veteran again to 
provide a name of the fellow service member who was found 
dead.  There is not any medical opinion currently of record 
as to the significance of this event in the development of 
the veteran's PTSD.  On remand, the RO, as part of its duty 
to assist, should obtain such an opinion. 

Finally, in November 2004, the Board received additional 
medical evidence from the veteran without a waiver of 
consideration by the RO.  The additional evidence relates to 
the veteran's claimed right-side numbness and psychiatric 
treatment.  This evidence is referred to the RO for 
appropriate consideration.  

Accordingly, this case is REMANDED to the RO via the AMC in 
Washington, D.C. for the following action:

1.  The RO should send the veteran a 
letter regarding the service-connection 
claims for PTSD and right-sided numbness 
due to undiagnosed illness that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  

?	In particular, the RO should request 
the veteran to provide as much 
detailed information as possible 
concerning the circumstances of his 
alleged PTSD stressors, to include 
the approximate dates, places, and 
identifying information concerning 
any other individuals involved in 
the events, including their full 
names, rank, units of assignment, or 
any other identifying detail.  

?	The RO should obtain copies of the 
VA and private medical records 
pertaining to treatment for his 
right-sided numbness not previously 
submitted, to include the medical 
records from Dr. Piediscalzi, his 
private physician, and Stone County 
Medical Center.  

?	If any requested records are 
unavailable, or the search for such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and 
the veteran and his representative 
so notified.

2.  Thereafter, the RO should forward the 
pertinent PTSD stressor information of 
record (including copies of the veteran's 
service personnel records and a listing 
of alleged stressors) to the CURR and 
request that that organization attempt to 
verify the claimed stressors.  The RO 
should request a unit history for HHC 1st 
Armored division, for whatever dates the 
veteran provides.  

The RO should also request the veteran to 
provide as much detailed information as 
possible concerning the circumstances of 
his alleged stressors, to include the 
approximate dates within a 60-day period, 
places, and identifying information 
concerning any other individuals involved 
in the events, including their full 
names, rank, units of assignment, or any 
other identifying detail.  The veteran 
has alleged three stressors:  

1) as a tank mechanic, his duty 
required salvaging damaged tanks on 
the battlefield.  Although he does 
not contend that he was involved in 
combat, he explained that, while 
salvaging the tanks on the 
battlefield, there were landmines 
and other dangers.

2)  His position frequently came 
under missile attack during the day 
and night.

3)  He helped find the body of a 
runaway soldier, who apparently had 
been dead for several days in the 
desert.  He is haunted by the image 
of her decomposed body.

3.  Thereafter, if any alleged stressor 
is confirmed, the RO should arrange for 
the veteran to be afforded a VA 
psychiatric examination by a psychiatrist 
to determine the etiology of any 
currently present PTSD.  The claims 
folder, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner. 

The examination and the report thereof 
should be in accordance with DSM-IV.  
Following examination of the veteran, 
review of his pertinent medical history, 
and with consideration of sound medical 
principles, the examiner should identify 
all currently present acquired 
psychiatric disorders.  If PTSD is 
diagnosed, the examiner should identify 
the specific stressor(s) upon which the 
diagnosis is based.  If PTSD is not 
diagnosed, the examiner should explain 
why the veteran does not meet the 
criteria for this diagnosis.

4.  In light of the amendments in the law 
with respect to establishing service 
connection for an undiagnosed illness, 
and given that the veteran has not had an 
examination specifically for the express 
purpose of determining whether there 
exists a disability or an undiagnosed 
illness that can be related to service 
based on the recent amendments in the 
law, the RO should schedule the veteran 
for an examination for that purpose.  All 
indicated tests and studies should be 
accomplished.  Based upon review of the 
claims file and examination of the 
veteran, the examiner should offer an 
opinion as to the etiology of the 
disability shown to be currently present, 
manifested by right-side numbness, and 
claimed by the veteran to be causally 
related to his military service on a 
direct basis or due to an undiagnosed 
illness.

?	The physician should support the 
opinions by discussing medical 
principles as applied to specific 
medical evidence in this case, 
including whether it is "likely," 
"at least as likely as not," or 
"unlikely" that any current is 
proximately due to or the result 
of the veteran's active duty 
service, to include time in the 
Persian Gulf.  

?	("As likely as not" does not mean 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both 
for and against a conclusion is 
so evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against it.)

?	Review of the medical record 
indicates that the veteran was 
treated during service for 
various complaints involving 
right-sided numbness in August 
1991.  A CT scan was negative for 
abnormality.  Recent diagnoses 
include lower extremity numbness 
and myofascial pain syndrome.

?	If, in the examiner's opinion, 
the veteran does not cooperate, 
then please have the examiner 
review the record and address the 
foregoing questions based on a 
review of the record without a 
physical examination.

?	If it is not medically possible 
to make the foregoing findings, 
the examiner should state this 
and explain why.

5.  After ensuring the examination 
reports are complete and address the 
questions asked by the Board, the RO 
should readjudicate the veteran's claims 
with consideration of all the evidence 
added to the record since the last 
supplemental statement of the case, 
including 38 C.F.R. § 3.317, which became 
effective June 10, 2003.  See 68 Fed. 
Reg. 34,539 (June 10, 2003).  If the 
benefits sought are not granted, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case, containing notice of the 
relevant action taken on the claims since 
the last supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



